             Case 1:19-cr-10112-LTS Document 1 Filed 04/03/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
 UNITED STATES OF AMERICA

                                                      Violations:
                 V.


                                                      Count One: Distribution of and Possession w!
 JESUS ROJAS,
                                                      Intent to Distribute Fentanyl
                                                      (21 U.S.C. § 841(a)(1))
              Defendant

                                                      Count Two: Possession with Intent to
                                                      Distribute 40 Grams or More of Fentanyl
                                                      (21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(vi))

                                                      Forfeiture Allegation:
                                                      (21 U.S.C. § 853)



                                         INDICTMENT


                                          COUNT ONE
                 Distribution of and Possession with Intent to Distribute Fentanyl
                                      (21 U.S.C. § 841(a)(1))

The Grand Jury charges that:

       On or about February 11, 2019, in Haverhill, in the District of Massachusetts, the

defendant,

                                         JESUS ROJAS,

did knowingly and intentionally distribute and possess with intent to distribute a mixture and

substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]

propanamide, also known as fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Section 841(a)(1).
             Case 1:19-cr-10112-LTS Document 1 Filed 04/03/19 Page 2 of 4



                                         COUNT TWO
                               Possession with Intent to Distribute
                                40 Grams or More of Fentanyl
                           (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

The Grand Jury further charges that:

       On or about February 22, 2019, in Lawrence, in the District of Massachusetts, the

defendant,

                                         JESUS ROJAS,

did knowingly and intentionally possess with intent to distribute 40 grams or more of a mixture

and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]

propanamide, also known as fentanyl, a Schedule 11 controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B)(vi).
              Case 1:19-cr-10112-LTS Document 1 Filed 04/03/19 Page 3 of 4



                               DRUG FORFEITURE ALLEGATION
                                          (21 U.S.C. § 853)

         1.      Upon conviction of one or more of the offenses in violation of Title 21, United

 States Code, Section 841, set forth in Counts One through Two of this Indictment, the

 defendant,

                                           JESUS ROJAS,

 shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

 property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

 of such offenses; and any property used, or intended to be used, in any manner or part, to

 commit, or to facilitate the commission of, such offenses.

         2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

defendants ~


                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the property

described in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.
            Case 1:19-cr-10112-LTS Document 1 Filed 04/03/19 Page 4 of 4



                                                     A TRUE BILL




                                                     FOREPERSON




PHILIP c:
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: April 3,2019
Returned into the District Court by the Grand Jurors and filed.


                                                     j/
                                                     DEPUTY CLERK
                                                                           <S'/- OS-/),
